DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 29 April, 2022. Claims 81-100 are pending and currently under examination. 

37 C.F.R. § 1.98
	The information disclosure statements filed 15 February, 2022, and 27 June, 2022, have been placed in the application file and the information referred to therein has been considered. 

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 81-100 stand rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Amended claim 81 still references a “functional derivative” of one of the polypeptides set forth in SEQ ID NOS.: 1, 3, or 5. These sequences correspond to the ChAd155 fiber, penton, and hexon proteins, respectively. Each of these proteins have multiple functions/activities/properties. Thus reference to a “functional derivative” is vague and indefinite because the precise properties encompassed by the derivative are not clearly set forth. As previously set forth, amendment of the claim language to reference a polynucleotide encoding a polypeptide with the recited sequence variability would be acceptable. Applicant’s arguments have been carefully considered but are not deemed to be persuasive for the reasons set forth supra.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 81-100 stand rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983).  In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims lack adequate written description for the following limitations:
1)	Amended claim 81 references a recombinant non-human simian adenovirus wherein polynucleotides encode variant polypeptides of SEQ ID NOS.: 1, 3, and 5, wherein said variants are “at least 90% identical” over their entire length to said sequences.
2)	Amended claim 84 references a recombinant non-human simian adenovirus wherein polynucleotides encode variant polypeptides of SEQ ID NO.: 1, wherein said variants are “at least 95% identical” over their entire length to said sequence.
3)	Amended claim 86 references a recombinant non-human simian adenovirus encoding Lyssavirus antigens wherein said antigens are encoded by a polypeptide comprising “at least 90% identity”  to the full length protein set forth in SEQ ID NOS.: 37 or 39.
4)	Claim 92 references a recombinant non-human simian adenovirus comprising a polynucleotide wherein the polynucleotide contains various genomic regions of an adenovirus (e.g., E1A, E1B, E2b, L1, L2, L3, etc.), or a “fragment thereof” of each of these regions.
The fiber, penton, and hexon proteins comprise the following amino acid sequences:
MKRTKTSDESFNPVYPYDTESGPPSVPFLTPPFVSPDGFQESPPGVLSLNLAEPLVTSHGMLALKMGSGLSLDDAGNLTSQDITTASPPLKKTKTNLSLETSSPLTVSTSGALTVAAAAPLAVAGTSLTMQSEAPLTVQDAKLTLATKGPLTVSEGKLALQTSAPLTAADSSTLTVSATPPLSTSNGSLGIDMQAPIYTTNGKLGLNFGAPLHVVDSLNALTVVTGQGLTINGTALQTRVSGALNYDTSGNLELRAAGGMRVDANGQLILDVAYPFDAQNNLSLRLGQGPLFVNSAHNLDVNYNRGLYLFTSGNTKKLEVNIKTAKGLIYDDTAIA INAGDGLQFDSGSDTNPLKTKLGLGLDYDSSRAIIAKLGTGLSFDNTGAITVGNKNDDKLTLWTTPDPSPNCRIYSEKDAKFTLVLTKCGSQVLASVSVLSVKGSLAPISGTVTSAQIVLRFDENGVLLSNSSLDPQYWNYRKGDLTEGTAYTNAVGFMPNLTAYPKTQSQTAKSNIVSQVYLNGDKSKPMTLTITLNGTNETGDATVSTYSMSFSWNWNGSNYINETFQTNSFTFSYIAQE (SEQ ID NO.: 1 (578 aa) ChAd155 fiber);
MRRAAMYQEGPPPSYESVVGAAAAAPSSPFASQLLEPPYVPPRYLRPTGGRNSIRYSELAPLFDTTRVYLVDNKSADVASLNYQNDHSNFLTTVIQNNDYSPSEASTQTINLDDRSHWGGDLKTILHTNMPNVNEFMFTNKFKARVMVSRSHTKEDRVELKYEWVEFELPEGNYSETMTIDLMNNAIVEHYLKVGRQNGVLESDIGVKFDTRNFRLGLDPVTGLVMPGVYTNEAFHPDIILLPGCGVDFTYSRLSNLLGIRKRQPFQEGFRITYEDLEGGNIPALLDVEAYQDSLKENEAGQEDTAPAASAAAEQGEDAADTAAADGAEADPAMVVEAPEQEEDMNDSAVRGDTFVTRGEEKQAEAEAAAEEKQLAAAAAAAALAAAEAESEGTKPAKEPVIKPLTEDSKKRSYNLLKDSTNTAYRSWYLAYNYGDPSTGVRSWTLLCTPDVTCGSEQVYWSLPDMMQDPVTFRSTRQVSNFPVVGAELLPVHSKSFYNDQAVYSQLIRQFTSLTHVFNRFPENQILARPPAPTITTVSENVPALTDHGTLPLRNSIGGVQRVTVTDARRRTCPYVYKALGIVSPRVLSSRTF (SEQ ID NO.: 3 (593 aa) ChAd155 penton);
MATPSMMPQWSYMHISGQDASEYLSPGLVQFARATDSYFSLSNKFRNPTVAPTHDVTTDRSQRLTLRFIPVDREDTAYSYKARFTLAVGDNRVLDMASTYFDIRGVLDRGPTFKPYSGTAYNSLAPKGAPNSCEWEQEETQTAEEAQDEEEDEAEAEEEMPQEEQAPVKKTHVYAQAPLSGEKITKDGLQIGTDATATEQKPIYADPTFQPEPQIGESQWNEADASVAGGRVLKKTTPMKPCYGSYARPTNANGGQGVLVEKDGGKMESQVDMQFFSTSENARNEANNIQPKLVLYSEDVHMETPDTHISYKPAKSDDNSKVMLGQQSMPNRPNYIGFRDNFIGLMYYNSTGNMGVLAGQASQLNAVVDLQDRNTELSYQLLLDSMGDRTRYFSMWNQAVDSYDPDVRIIENHGTEDELPNYCFPLGGIGVTDTYQAIKTNGNGNGGGNTTWTKDETFADRNEIGVGNNFAMEINLSANLWRNFLYSNVALYLPDKLKYNPSNVEISDNPNTYDYMNKRVVAPGLVDCYINLGARWSLDYMDNVNPFNHHRNAGLRYRSMLLGNGRYVPFHIQVPQKFFAIKNLLLLPGSYTYEWNFRKDVNMVLQSSLGNDLRVDGASIKFESICLYATFFPMAHNTASTLEAMLRNDTNDQSFNDYLSAANMLYPIPANATNVPISIPSRNWAAFRGWAFTRLKTKETPSLGSGFDPYYTYSGSIPYLDGTFYLNHTFKKVSVTFDSSVSWPGNDRLLTPNEFEIKRSVDGEGYNVAQCNMTKDWFLIQMLANYNIGYQGFYIPESYKDRMYSFFRNFQPMSRQVVDETKYKDYQQVGIIHQHNNSGFVGYLAPTMREGQAYPANFPYPLIGKTAVDSVTQKKFLCDRTLWRIPFSSNFMSMGALTDLGQNLLYANSAHALDMTFEVDPMDEPTLLYVLFEVFDVVRVHQPHRGVIETVYLRTPFSAGNATT (SEQ ID NO.: 5 (964 aa) ChAd155 hexon);
MVPQALLFVPLLVFSLCFGKFPIYTIPDKLGPWSPIDIHHLSCPNNLVVEDEGCTNLSGFSYMELKVGYISAIKVNGFTCTGVVTEAETYTNFVGYVTTTFKRKHFRPTPDACRAAYNWKMAGDPRYEESLHNPYPDYHWLRTVKTTKESLVIISPSVADLDPYDKSLHSRVFPSGKCSGITVSSTYCSTNHDYTIWMPENPRLGTSCDIFTNSRGKRASKGSKTCGFVDERGLYKSLKGACKLKLCGVLGLRLMDGTWVAMQTSDETKWCPPDQLVNLHDFRSDEIEHLVVEELVKKREECLDALESIMTTKSVSFRRLSHLRKLVPGFGKAYTIFNKTLMEADAHYKSVRTWNEIIPSKGCLRVGGRCHPHVNGVFFNGIILGPDGHVLIPEMQSSLLQQHMELLESSVIPLMHPLADPSTVFKDGDEAEDFVEVHLPDVHKQVSGVDLGLPNWGKYVLLSAGALIALMLIIFLMTCCRRVNRPESTQRSLGGTGRKVSVTSQSGKVISSWESYKSGGETRL (SEQ ID NO.: 37 (524 aa) RV medoid GP); and,
MVPQALLFVPLLVFSLCFGKFPIYTIPDKLGPWSPIDIHHLSCPNNLVVEDEGCTNLSGFSYMELKVGYISAIKVNGFTCTGVVTEAETYTNFVGYVTTTFKRKHFRPTPDACRAAYNWKMAGDPRYEESLHNPYPDYHWLRTVKTTKESLVIISPSVADLDPYDKSLHSRVFPSGKCSGITVSSTYCSTNHDYTIWMPENPRLGTSCDIFTNSRGKRASKGSKTCGFVDERGLYKSLKGACKLKLCGVLGLRLMDGTWVAMQTSDETKWCPPDQLVNLHDFRSDEIEHLVVEELVKKREECLDALESIMTTKSVSFRRLSHLRKLVPGFGKAYTIFNKTLMEADAHYKSVRTWNEIIPSKGCLRVGGRCHPHVNGVFFNGIILGPDGHVLIPEMQSSLLQQHMELLESSVIPLMHPLADPSTVFKDGDEAEDFVEVHLPDVHKQVSGVDLGLPNWGKYVLLSAGALIALMLIIFLMTCCRRVNRPESTQRSLGGTGRKVSVTSQSGKVISSWESYKSGGETRL (SEQ ID NO.: 39 (524 aa) RV GP).
	Concerning items 1-3, the percent identity allowed still encompasses a large genus of genotypically/phenotypically distinct non-human simian adenovirus fiber, penton, and hexon proteins, as well as, rabies virus (RV) glycoproteins (GP). The claimed subject matter encompasses polypeptide variants with single or multiple amino acid insertions, deletions, and/or substitutions, any one of which can abrogate or alter protein function (Ugai et al., 2005; Kupgan et al., 2014; Tian et al., 2018). Ugai et al. (2005) reported that single Ad5 fiber mutants produced unstable rAd virions. Kupgan et al. (2014) demonstrated that Ad5 fiber protein modifications produced unstable adnoviruses. Tian et al. (2018) further demonstrated that modifications to a neutralizing epitope in the hexon protein resulted in neutralization escape. However, the disclosure fails to provide any guidance pertaining to the molecular determinants modulating the functions of any given protein. This disclosure fails to teach or identify which polypeptide variants will have the requisite activities. Moreover, the disclosure only identifies a single adenovirus variant (ChAd155) from which the fiber, penton, and hexon proteins were derived. No other variants were described. Concerning the RV GP, only two representative sequences were provided. Once again, the disclosure failed to identify any representative species with the desired properties.
		Concerning item 12, the ChAd155 genome is approximately 37,830 nucleotides in length. The claims encompass genomic fragments obtained from various adenoviral regions including ElA_280R, ElA_243R, E1B_19K, E1B_55K, IX regions, E2BpTP, E2B_Polymerase, E2B_IVa2 regions, L1_13.6k protein, L1_52k, Li_IIIa protein, L2_penton protein, L2_pVII, L2_V, L2_pX protein, L3_pVI protein, L3_hexon protein, L3_protease, L4 _100k protein, the L4_33k protein, protein L4_VIII, E3 ORF1, E3 ORF2, E3 ORF3, E3 ORF4, E3 ORF5, E3 ORF6, E3 ORF7, E3 ORF8, E3 ORF9, L5_fiber, E4 ORF7, E4 ORF6, E4 ORF4, E4 ORF3, E4 ORF2, and E4 ORF1. However, the disclosure fails to disclose which fragments of these various genes should be utilized. The disclosure fails to identify the generation of any ChAd155 variants comprising the claimed fragments.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant’s lack sufficient support for the claim breadth currently sought.
	Applicant submits the claimed amendments are sufficient to overcome the rejection. It was noted that the preparation and utilization of adenoviruses was well-known in the art (Wold et al., 2013; Cheng et al., 2015; Guo et al., 2018). None of these references address the degree of genetic variation currently claimed. These teachings do not identify the molecular determinants governing the functions of the ChAd155 fiber, penton, and hexon proteins. These teachings do not teach which amino acid substitutions, insertions, or deletions will result in a protein with the desired activity. These teachings also fail to identify which fragments should be utilized in the claimed recombinant nonhuman simian adenovirus.

Scope of Enablement
	Claim 100 stands rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claim is directed toward a method of inducing an immune response in a Lyssavirus-infected human subject comprising administering a recombinant non-human simian adenovirus encoding a Lyssavirus immunogen. The claim is not enabled for the utilization of replication-competent adenoviruses. The claim is enabled for the utilization of replication-incompetent/deficient adenovirus vectors.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988).  Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).  The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth encompasses a large genus of genotypically/phenotypically distinct recombinant non-human simian adenoviruses. The claims include ChAd155-based vectors, as well as, a large number of variants thereof.
2)	The disclosure fails to teach which replication-competent recombinant non-human simian adenoviruses are suitable for vaccine development.
3)	It has been well-documented that suitable adenovirus vaccine vectors should be replication-deficient to avoid safety concerns (Ewer et al., 2017; Vitelli et al., 2017). Replication-competent vectors carry a significant safety risk and are generally avoided.
4)	The disclosure only provides a single working embodiment wherein a replication-defective ChAd155 recombinant construct was generated. Briefly, the E1 and E4 regions were deleted (ΔE1/E4), the human Ad5E4orf6 inserted, and an hCMV-RG-WPRE expression cassette provided.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is enabled for replication-defective/deficient non-human simian adenovirus vectors but not for replication-competent vectors.
	Applicant submits the invention is fully enabled as demonstrated by the working embodiment provided. Furthermore, questions directed toward the vaccine safety of any given vector fall within the purview of the FDA. It was further noted that replication-competent vaccines would be expected to provide the requisite immune response. The examiner recognizes that considerations made by the FDA for approving clinical trials are different from those made by the USPTO in determining whether a claim is enabled and that FDA approval is not a prerequisite for finding a compound useful within the meaning of the patent laws. See Scott v. Finney, 34 F.3d 1058, 1063, 32 U.S.P.Q.2d 1115, 1120 (Fed. Cir. 1994). However, claims directed toward methods of treatment involving a disease for which there have been no previously successful treatments warrant careful consideration. As set forth supra, replication-competent vectors carry a significant safety risk and are generally avoided. Contrary to Applicant’s assertion, the disclosure fails to provide any working embodiments directed toward a replication-competent vector. Amendment of the claim language to reference a replication-defective/deficient non-human simian adenovirus vector would be remedial.
Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-84, 86-90, and 92-100 stand rejected under 35 U.S.C. § 103 as being unpatentable over Colloca et al. (U.S. Pat. No. 9,718,863 B2, issued 01 August 2017, claiming priority to Prov. Appl. No. 61/172,624, filed 24 April 2009; hereinafter referred to as “Colloca et al. (2017)”) in view of Ertl and Wilson (U.S. Pat. No. 5,698,202, issued 16 December 1997, filed 05 June 1995; hereinafter referred to as “Ertl and Wilson (1997)”). Amended claim 81 is directed toward a recombinant nonhuman simian adenovirus comprising (a) a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 1 or a polynucleotide that encodes a functional derivative of a polypeptide according to SEQ ID NO: 1 wherein the functional derivative encodes an amino acid sequence which is at least 90% identical over its entire length to the amino acid sequence of SEQ ID NO: 1; (b) a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 3 or a polynucleotide that encodes a functional derivative of a polypeptide according to SEQ ID NO: 1 wherein the functional derivative encodes an amino acid sequence which is at least 90% identical over its entire length to the amino acid sequence of SEQ ID NO: 3; and (c) a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 5 or a polynucleotide that encodes a functional derivative of a polypeptide according to SEQ ID NO: 5 wherein the functional derivative encodes an amino acid sequence which is at least 90% identical over its entire length to the amino acid sequence of SEQ ID NO: 1;; wherein the adenovirus comprises a nucleic acid sequence encoding a Lyssavirus antigen, wherein the nucleic acid sequence is operatively linked to one or more sequences which direct expression of the Lyssavirus antigen in a host cell. Claim 82 references a composition comprising the recombinant nonhuman simian adenovirus according to claim 81 and a pharmaceutically acceptable excipient. Claim 83 further requires an adjuvant. Claim 84 references a functional derivative comprising an amino acid sequence which is at least 95% identical over its entire length to the amino acid sequence of SEQ ID NO: 1. Claim 86 further specifies the nucleic acid sequence encoding the Lyssavirus antigen encodes a polypeptide having at least 90% identity as compared to the full-length sequences of SEQ ID NO. 37 or SEQ ID NO: 39. Claims 87-90 recite a replication-deficient adenovirus (claim 87), an adenovirus comprising a functional inactivation (claim 88), a functional inactivation comprising a deletion (claim 89), and functional inactivation of one or more of the E1, E3 and E4 genes (claim 90). Claim 91 is directed toward a recombinant Ad comprising an Ad5E4orf6 gene substitution. Claim 92 further specifies the recombinant non-human simian adenovirus according comprises at least one of the following: (a) an adenoviral 5' inverted terminal repeat; (b) an adenoviral ElA region, or a fragment thereof selected from among the ElA_280R and ElA_243R regions; (c) an adenoviral ElB or IX region, or a fragment thereof selected from among the group consisting of the E1B_19K, E1B_55K or IX regions; (d) an adenoviral E2b region; or a fragment thereof selected from among the group consisting of the E2BpTP, E2B_Polymerase and E2B_IVa2 regions; (e) an adenoviral L1 region, or a fragment thereof, said fragment encoding an adenoviral protein selected from the group consisting of the L1_13.6k protein, L1_52k and Li_IIIa protein; (f) an adenoviral L2 region, or a fragment thereof, said fragment encoding an adenoviral protein selected from the group consisting of the L2_penton protein, L2_pVII, L2_V, and L2_pX protein; (g) an adenoviral L3 region, or a fragment thereof, said fragment encoding an adenoviral protein selected from the group consisting of the L3_pVI protein, L3_hexon protein and L3_protease; (h) an adenoviral E2A region; (i) an adenoviral L4 region, or a fragment thereof said fragment encoding an adenoviral protein selected from the group consisting of the L4_100k protein, the L4_33k protein and protein L4_VIII; (j) an adenoviral E3 region, or a fragment thereof selected from the group consisting of E3 ORF1, E3 ORF2, E3 ORF3, E3 ORF4, E3 ORF5, E3 ORF6, E3 ORF7, E3 ORF8, and E3 ORF9; (k) an adenoviral L5 region, or a fragment thereof said fragment encoding the L5_fiber fiber protein; (1) an adenoviral E4 region, or a fragment thereof selected from the group consisting of E4 ORF7, E4 ORF6, E4 ORF4, E4 ORF3, E4 ORF2, and E4 ORF1; (m) an adenoviral 3'-end, preferably an adenoviral 3' inverted terminal repeat; and (n) an adenoviral VAI or VAII RNA region from an adenovirus other than ChAd155. Claims 93 and 94 are directed toward the heterologous insert, wherein said inset encodes a Lyssavirus antigen encodes an antigen from Mokola virus, Duvenhage virus, European bat Lyssavirus, European bat Lyssavirus 2 or Australian bat Lyssavirus (claim 93) or an antigen from a rabies virus selected from the group consisting of CVS 11, CVS-N2C, Evelyn Rokitniki Abelseth (ERA), Flury, Pitman Moore and Wistar strains (claim 94). Claim 95 further requires the nucleic acid sequence encode a Lyssavirus antigen encodes an antigen from the rabies viral glycoprotein (G), RNA polymerase (L), matrix protein (M), nucleoprotein (N) or phosphoprotein (P). Claim 96 is directed toward a antigens comprising at least 20 amino acids from each of the aforementioned rabies virus proteins. Claim 97 is directed toward a recombinant non-human simian adenovirus that is capable of infecting a mammalian cell. Claims 98-100 are directed toward a method of inducing an immune response in a subject comprising administering the recombinant non-human simian adenovirus according to claim 81 to an infected human subject.
As previously set forth, Colloca et al. (2017) provides a recombinant non-human simian adenovirus encoding a heterologous antigen (e.g., HIV-1 Gag). In particular, this teaching clearly discloses a recombinant nonhuman simian adenovirus comprising (a) a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 1, or a functional derivative thereof, which is at least 90% identical over its entire length to the amino acid sequence of SEQ ID NO: 1; (b) a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 3, or a functional derivative thereof, which is at least 90% identical over its entire length to the amino acid sequence of SEQ ID NO: 3; and (c) a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 5, or a functional derivative thereof, which is at least 90% identical over its entire length to the amino acid sequence of SEQ ID NO: 5 (claim 81), that is capable of encoding a heterologous antigen (see cols. 39 and 40). SEQ ID NOS.: 50, 55, and 54 correspond to claimed SEQ ID NOS.: 1, 3, and 5, respectively. These sequences share 90-100% sequence identity over their entire length to the claimed sequences (see Figs. 1-3). Immunogenic compositions comprising these recombinants and an adjuvant and/or pharmaceutical excipient (claims 82 and 83) are clearly disclosed (see claim 9 and col. 36). This teaching further provides a replication-deficient adenovirus (claim 87), an adenovirus comprising a functional inactivation (claim 88), a functional inactivation comprising a deletion (claim 89), and functional inactivation of one or more of the E1, E3 and E4 genes (claim 90) (see claims and cols. 39-41). This teaching further provides a recombinant adenovirus (claim 92) comprising at least one of the following: (a) an adenoviral 5' inverted terminal repeat; (b) an adenoviral ElA region, or a fragment thereof selected from among the ElA_280R and ElA_243R regions; (c) an adenoviral ElB or IX region, or a fragment thereof selected from among the group consisting of the E1B_19K, E1B_55K or IX regions; (d) an adenoviral E2b region; or a fragment thereof selected from among the group consisting of the E2BpTP, E2B_Polymerase and E2B_IVa2 regions; (e) an adenoviral L1 region, or a fragment thereof, said fragment encoding an adenoviral protein selected from the group consisting of the L1_13.6k protein, L1_52k and Li_IIIa protein; (f) an adenoviral L2 region, or a fragment thereof, said fragment encoding an adenoviral protein selected from the group consisting of the L2_penton protein, L2_pVII, L2_V, and L2_pX protein; (g) an adenoviral L3 region, or a fragment thereof, said fragment encoding an adenoviral protein selected from the group consisting of the L3_pVI protein, L3_hexon protein and L3_protease; (h) an adenoviral E2A region; (i) an adenoviral L4 region, or a fragment thereof said fragment encoding an adenoviral protein selected from the group consisting of the L4_100k protein, the L4_33k protein and protein L4_VIII; (j) an adenoviral E3 region, or a fragment thereof selected from the group consisting of E3 ORF1, E3 ORF2, E3 ORF3, E3 ORF4, E3 ORF5, E3 ORF6, E3 ORF7, E3 ORF8, and E3 ORF9; (k) an adenoviral L5 region, or a fragment thereof said fragment encoding the L5_fiber fiber protein; (1) an adenoviral E4 region, or a fragment thereof selected from the group consisting of E4 ORF7, E4 ORF6, E4 ORF4, E4 ORF3, E4 ORF2, and E4 ORF1; (m) an adenoviral 3'-end, preferably an adenoviral 3' inverted terminal repeat; and (n) an adenoviral VAI or VAII RNA region from an adenovirus other than ChAd155 (see claims and cols. 25-27). Methods of immunization (claims 98-100) using the claimed vectors are clearly disclosed in cols. 41-44. This teaching meets all of the claimed limitations pertaining to vector construction. However, it fails to teach a recombinant non-human simian adenovirus vector encoding a heterologous Lyssavirus antigen.
	Ertl and Wilson (1997) disclose the preparation of recombinant replication-defective Ad5 vectors encoding a lyssavirus antigen (e.g., Rabies virus G protein) (see Fig. 1, cols. 8-10, and claims). The disclosed amino acid sequence displays greater than 95% identity with the claimed sequences set forth in claim 86. These constructs encoded a viral glycoprotein from the Evelyn Rockitniki Abelseth rabies strain comprising at least 20 amino acids (see claims).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the HIV-1 Gag gene in the recombinant non-human simian adenovirus of Colloca et al. (2017), with the RV glycoprotein of Ertl and Wilson (1997), to facilitate the generation of robust immune responses against the RV. One of ordinary skill in the art would have been motivated to utilize the recombinant vector of Colloca et al. (2017), since this construct is safe and capable of generating robust immune responses against the heterologous antigen of choice in primates.
	Applicant submits the invention requires a different construction (e.g., ΔE1 and ΔE3) as compared to the prior art. The broadest claim simply recites a recombinant nonhuman simian adenovirus encoding the ChAd155 hexon, penton, and fiber proteins. Moreover, the utilization of non-human simian adenoviruses comprising deletions in E1, E3, and E4 is well-known in the art (see Colloca et al., 2017). Applicant asserts that unexpected results were obtained as demonstrated by the induction of immunity over 48 weeks using a ChAd155-RG prime/boost regimen as compared to the construct of Ertl and Wilson (1997). This argument is not convincing because different constructs were employed.

Claims 85 and 91 are rejected under 35 U.S.C. § 103 as being unpatentable over Colloca et al. (U.S. Pat. No. 9,718,863 B2, issued 01 August 2017, claiming priority to Prov. Appl. No. 61/172,624, filed 24 April 2009; hereinafter referred to as “Colloca et al. (2017)”) in view of Ertl and Wilson (U.S. Pat. No. 5,698,202, issued 16 December 1997, filed 05 June 1995; hereinafter referred to as “Ertl and Wilson (1997)”), as applied supra to claim 81, and further in view of Ammendola et al. (U.S. Pub. No. 2020/0140886 A1, published 07 May 2020, and claiming priority to GB1514772.1, filed 19 August, 2015; hereinafter referred to as “Ammendola et al. (2020)”). Claim 85 is directed toward a recombinant nonhuman simian adenovirus comprising a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 1, a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 3, a polynucleotide which encodes a polypeptide having the amino acid sequence according to SEQ ID NO: 5 and a polynucleotide which encodes a Lyssavirus related antigen. Ammendola et al. (2020)  provide the complete nucleotide and amino acid sequence of a novel non-human simian adenovirus designated ChAd155. Sequences 100% identical to claimed SEQ ID NOS.: 1, 3, and 5 were disclosed (see claims and pages 47-49 of the specification. Claim 91 further requires the insertion of an Ad5E4orf6 region. Ammendola et al. (2020) clearly disclose the preparation of expression cassettes comprising the Ad5E4orf6 region.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ChAd155 fiber, penton, and hexon sequences provided by Ammendola et al. (2020), as well as an Ad5E4orf6 insertion, to express a rabies virus glycoprotein. One of ordinary skill in the art would have been motivated to utilize the ChAd155 virus because it is safe and highly immunogenic.
	Applicant submits the invention requires a different construction (e.g., ΔE1 and ΔE3) as compared to the prior art. The broadest claim simply recites a recombinant nonhuman simian adenovirus encoding the ChAd155 hexon, penton, and fiber proteins. Moreover, the utilization of non-human simian adenoviruses comprising deletions in E1, E3, and E4 is well-known in the art (see Colloca et al., 2017). Applicant asserts that unexpected results were obtained as demonstrated by the induction of immunity over 48 weeks using a ChAd155-RG prime/boost regimen as compared to the construct of Ertl and Wilson (1997). This argument is not convincing because different constructs were employed.


Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                       30 July, 2022